417 F.2d 629
UNITED STATES of America, Plaintiff-Appellee,v.Randolph Erwin ROSENSON, Defendant-Appellant.
No. 26976.
United States Court of Appeals Fifth Circuit.
October 27, 1969.
Rehearing Denied November 18, 1969.

G. Wray Gill, Sr., George M. Leppert, New Orleans, La., Camille F. Gravel, Jr., Richard V. Burnes, Alexandria, La., for defendant-appellant.
Louis C. La Cour, U. S. Atty., Horace P. Rowley, III, Asst. U. S. Atty., New Orleans, La, for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, JONES and CARSWELL, Circuit Judges.
PER CURIAM:


1
Randolph Erwin Rosenson was convicted of an unlawful departure from the United States in violation of 18 U.S.C.A. § 1407. The circumstances giving rise to his conviction and the contentions made by him in the district court and in this Court on appeal are set forth in the opinions of the district court, Rosenson v. United States of America, 291 F.Supp. 867, and Rosenson v. United States of America, 291 F.Supp. 874. No prejudicial error is disclosed by the record before us on appeal. The judgment and sentence of the district court is


2
Affirmed.